            Case 1:20-cv-06109-ER Document 6 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANA ROJAS, individually and on behalf of
all others similarly situated,
                                 Plaintiff,
                                                                    ORDER
                   – against –
                                                               20 Civ. 6109 (ER)
L-RAY, LLC d/b/a ALTA RESTAURANT,
CHRISTOPHER CHESNUTT and EWA
OLSEN, as individuals,
                                 Defendants.

RAMOS, D.J.:

         Plaintiff filed the instant suit against Defendants on August 5, 2020. Doc. 1. A summons

was issued on August 6, 2020, Doc. 4, but Plaintiff has not yet filed an affidavit of service, and

Defendants have not appeared. Accordingly, Plaintiff is directed to submit a status report by

December 16, 2020. Failure to comply could result in the Court dismissing the case under

Federal Rule of Civil Procedure 4(m). See Fed. R. Civ. P. 4(m).

         SO ORDERED.

Dated:    December 2, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
